 1   Cyrus Safa
     Attorney at Law: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Gerald M. Welt
 6   Attorney at Law: 1575
     732 S. Sixth Street, Suite 200-D
 7   Las Vegas, NV 89101
     Tel.: (702) 382-2030
 8   Fax: (702) 684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9
     Attorneys for Plaintiff Virginia Price
10
11
12                             UNITED STATES DISTRICT Court
13                                 DISTRICT OF NEVADA
14
15   VIRGINIA PRICE,                          )   Case No.: 2:18-cv-02201-APG-VCF
                                              )
16                                            )   STIPULATION TO EXTEND TIME
                  Plaintiff,                  )   OF TIME TO FILE MOTION FOR
17                                            )   REMAND/REVERSAL
           vs.                                )
18                                            )   (FIRST REQUEST)
     NANCY A. BERRYHILL, Acting               )
19   Commissioner of Social Security,         )
                                              )
20                Defendant.                  )
                                              )
21
22         Plaintiff Lisa Anderson and Defendant Nancy A. Berryhill, Acting
23   Commissioner of Social Security, through their undersigned attorneys, stipulate,
24   subject to this court’s approval, to extend the time from March 8, 2019 to April 9,
25   2019, for Plaintiff to send her Motion for Remand/Reversal and that Defendant
26
27
                                              -1-
28
 1   shall have until June 7, 2019, to file her opposition. Any reply by plaintiff will be
 2   due June 27, 2019. This is Plaintiff's first request for an extension.
 3           This request is made at the request of Plaintiff’s counsel due to press of
 4   business. During the week of March 4 to 8, 2019, Plaintiff’s counsel has another
 5   motion due that was unexpectedly reassigned to him, has a reply due, has four
 6   Appeals Council briefs due, and is out of the office two days for out of town
 7   hearings requiring about 10 hours of driving. Ordinarily Plaintiff’s counsel would
 8   use the weekend to complete work but he is out of town this weekend for personal
 9   time.
10   DATE: February 27, 2019           Respectfully submitted,
11                                     LAW OFFICES OF LAWRENCE D. ROHLFING
12
                                            /s/ / Cyrus Safa
13                                 BY: _________________________
                                      Cyrus Safa
14                                    Attorney for plaintiff Virginia Price
15
     DATE: February 27, 2019                NICHOLAS A. TRUTANICH
16                                          United States Attorney
17
                                       /s/ Sharon Lahey
18
                                   BY: ____________________________
19
                                        Sharon Lahey
20                                      Special Assistant United States Attorney
                                        Attorneys for defendant Nancy A. Berryhill
21                                      Acting Commissioner of Social Security
                                       |*authorized by e-mail|
22
23   DATED:        3-4-2019

24   IT IS SO ORDERED:
25                              UNITED STATES MAGISTRATE JUDGE
26
27
                                                -2-
28
 1                        CERTIFICATE OF SERVICE
                    FOR CASE NUMBER 2:18-CV-02201-APG-VCF
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on February 27, 2019.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system.
 7
                               /s/ Cyrus Safa
 8                             _______________________________
 9                             Cyrus Safa
                               Attorneys for Plaintiff
10                             ___________
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
